           Case 9:18-cv-00184-DLC Document 92 Filed 12/14/20 Page 1 of 3



Robert M. Carlson
CORETTE BLACK CARLSON & MICKELSON
129 West Park Street
Butte, MT 59703
bcarlson@cpklawmt.com
Telephone: (406) 782-5800

Dale G. Wills
Andrew A. Lothson
SWANSON, MARTIN & BELL, LLP
330 N. Wabash, Ste. 3300
Chicago, IL 60611
Telephone: (312) 321-9100
dwills@smbtrials.com
alothson@smbtrials.com

Attorneys for Defendants

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

SHARON TEAGUE and RANDALL                  )
TEAGUE, Individually, and in their         )
official capacity as Co-Personal           )
Representatives of the ESTATE OF           )   Case No: 9:18-cv-00184
MARK RANDALL TEAGUE,                       )
                                           )
                           Plaintiffs,     )       DEFENDANTS’ STATUS
                                           )            REPORT
      v.                                   )
                                           )
REMINGTON ARMS COMPANY,                    )
LLC; REMINGTON OUTDOOR                     )
COMPANY, INC.; SPORTING GOODS              )
PROPERTIES, INC.; E.I. DU PONT DE          )
NEMOURS & COMPANY; DOES A to               )
K,                                         )
                                           )
                           Defendants.
        Case 9:18-cv-00184-DLC Document 92 Filed 12/14/20 Page 2 of 3




      Defendants, Remington Arms Company, LLC, Remington Outdoor

Company, Inc. (collectively “Remington”), E. I. duPont de Nemours and Company

(“DuPont”), and Sporting Goods Properties, Inc. (“SGPI”), by their undersigned

attorneys, submit the following Status Report in response to this Court’s order of

August 13, 2020. (Doc. 91)

      On July 27, 2020, Defendants Remington Arms Company, LLC and

Remington Outdoor Company, Inc. filed Voluntary Petitions in the United States

Bankruptcy Court for the Northern District of Alabama seeking relief pursuant to

Chapter 11 of Title 11 of the United States Code (the “Remington Bankruptcy”).

The Remington Bankruptcy is ongoing and the automatic stay, 11 U.S.C. § 362, of

this case in its entirety should continue pending resolution of the bankruptcy

proceedings and pursuant to the Court’s inherent power to stay proceedings.       In

support, Defendants incorporate the statements and legal positions set forth in their

prior Status Report filed on August 10, 2020. (Doc. 89.) Defendants’ position

remains the same today, including that the contractual indemnity and defense

obligations owed by Remington to SGPI and DuPont remain in force at this time

and that redundancies in litigation are inefficient and unwarranted. (Id.) In sum,

this case should remain stayed at this juncture.


             DATED December 14, 2020.



                                         -2-
Case 9:18-cv-00184-DLC Document 92 Filed 12/14/20 Page 3 of 3




                           s/ Robert M. Carlson
                           Corette Black Carlson & Mickelson

                           Dale G. Wills (admitted pro hac vice)
                           Andrew A. Lothson (admitted pro hac vice)
                           SWANSON, MARTIN & BELL, LLP

                           Attorneys for Defendants




                             -3-
